Appeal by the *544defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered March 8, 2005, convicting.him of operating a motor vehicle while under the influence of drugs, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his contention that his sentence was excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Ackerman, 11 AD3d 473 [2004]). The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit (see Vehicle and Traffic Law § 1192 [4]; § 1193 [1] [c] [i]). Florio, J.E, Santucci, Mastro, Rivera and Covello, JJ., concur.